

116 HR 8589 IH: Aviation Industry Assistance for Cleaner and Quieter Skies Act
U.S. House of Representatives
2020-10-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8589IN THE HOUSE OF REPRESENTATIVESOctober 13, 2020Mr. Rouda (for himself, Ms. Norton, Mrs. Napolitano, Mr. Cisneros, Ms. Judy Chu of California, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to provide vouchers to air carriers to purchase more fuel-efficient and quieter aircraft, and for other purposes.1.Short titleThis Act may be cited as the Aviation Industry Assistance for Cleaner and Quieter Skies Act.2.Aviation industry assistance for cleaner and quieter skies voucher program(a)EstablishmentThe Secretary shall establish and carry out a program, to be known as the Aviation Industry Assistance for Cleaner and Quieter Skies Voucher Program, under which the Secretary shall issue electronic vouchers to air carriers, subject to the specifications set forth in subsection (d), to offset the purchase or cost of a lease of eligible new aircraft in exchange for commitments from such air carriers to decommission certain currently used aircraft and sell such aircraft for recycling of parts or disposal.(b)ApplicationTo be eligible for the program established under subsection (a), an air carrier shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of a currently used aircraft of the air carrier.(c)Program requirements(1)List of eligible aircraftIn carrying out the program established under subsection (a), the Secretary, in consultation with the Administrator, shall prepare, maintain, publicize, and make available through a publicly available website, lists of—(A)applicable currently used aircraft; (B)eligible aircraft for purchase or lease; and(C)registered aircraft recycling firms eligible to purchase currently used aircraft under this section.(2)Commitment requirementIn carrying out the program established under subsection (a), the Secretary shall issue such regulations as are necessary to establish requirements for an air carrier to purchase or lease an eligible aircraft described in subsection (a), including a timing requirement for the purchase of such, and decommissioning and selling of applicable currently used aircraft of the air carrier for recycling of parts or disposal, except as provided in subsection (f)(2).(d)Value of vouchersThe Secretary may determine the value of each voucher, not to exceed $10,000,000, based on the difference in emissions between the currently used aircraft being decommissioned and sold and the eligible aircraft being purchased or leased. In determining the value of each voucher, the Secretary shall also consider if such eligible aircraft also include noise reduction, including whether such aircraft meet Stage 5 standards. In addition, the Secretary shall consider seat capacity and typical stage length of both the currently used aircraft being decommissioned and sold and the eligible aircraft being purchased or leased in determining the value of the voucher.(e)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to carry out this section, including a requirement that a voucher may be used only to pay a new aircraft order, not an order placed (even if not filled) before the date of enactment of this Act.(f)Registration(1)In generalThe Secretary shall register aircraft recycling firms eligible to purchase currently used aircraft under this section and establish requirements and procedures for the recycling of parts or disposal of such aircraft to ensure that such aircraft are taken out of service and not used to develop other aircraft with higher greenhouse gas emissions.(2)ExceptionNotwithstanding paragraph (1), in the case of an emergency declared by the Secretary or a national emergency declared by the President, the Secretary may temporarily waive the provisions of such paragraph that prevent the use of aircraft taken out of service pursuant to this section for the purposes of responding to such emergency or national emergency.(g)Authorization of appropriationsThere is authorized to carry out the program established under this section $1,000,000,000 and such sums shall remain available until expended.(h)DefinitionsIn this section the following definitions apply:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Air carrierThe term air carrier has the meaning given such term in section 40102 of title 49, United States Code.(3)Currently used aircraftThe term currently used aircraft means—(A)aircraft in the bottom 25 percent of the air carrier’s aircraft fleet in terms of fuel efficiency per seat; and(B)aircraft that have been in service for at least 1,500 hours in the previous calendar year.(4)Eligible aircraftThe term eligible aircraft means aircraft that must be new and considered by the Secretary highly fuel-efficient with some consideration given to their noise impact.(5)SecretaryThe term Secretary means the Secretary of Transportation.